Bloodworth, J.
This was a suit on a promissory note payable to " S. H. Rowe or bearer.” At the appearance term the defendant filed a plea, which was never sworn to, and at that term a demurrer to the plea was filed, which in part was, "that, said suit being based on an unconditional contract in writing, said plea of general denial without oath especially raises no issue and should be stricken.” At the trial term the defendant “ offered an amendment to his plea, which was disallowed.” The court then struck the original plea and entered judgment for the plaintiff, the judgment reciting that suit was “ on an unconditional contract in writing duly signed by the defendant,” and that there was " no issuable defense or other defense filed on oath.”
The original plea, not having been sworn to and presenting'no defense, did not furnish subject-matter for amendment, and the court did not err either in refusing to allow the proposed amendment or in striking the original answer.

Judgment affirmed.


Broyles, O. J., and Lulce, J., concur.